judgment is appropriate if the pleadings and other evidence on file, viewed
                in the light most favorable to the nonmoving party, demonstrate that no
                genuine issue of material fact remains in dispute and that the moving
                party is entitled to judgment as a matter of law.     Id.   "[D]istrict courts
                have wide discretion, within the parameters of NRS 50.275 . . . to evaluate
                the admissibility of expert testimony."   Williams v. Eighth Judicial Dist.
                Court, 127 Nev.       262 P.3d 360, 366 (2011) (internal quotation
                omitted); Higgs v. State, 126 Nev.    ,    ,222 P.3d 648, 658 (2010).
                             Having considered the parties arguments and the record, we
                conclude that the district court properly granted summary judgment in
                favor of respondent. This court has held that the proper measure for
                evaluating whether a witness can testify as an expert is "whether that
                witness possesses the skill, knowledge, or experience necessary to
                [testify]." Staccato v. Valley Hosp., 123 Nev. 526, 527, 170 P.3d 503, 504
                (2007).   This court has also recognized several nonexhaustive factors to
                assess whether an expert witness is appropriately qualified to testify
                under NRS 50.275: "(1) formal schooling and academic degrees, (2)
                licensure, (3) employment experience, and (4) practical experience and
                specialized training." Hallmark v. Eldridge, 124 Nev. 492, 499, 189 P.3d
                646, 650-51 (2008).
                             Although this court declined to per se preclude nurses from
                testifying as to medical causation in Williams, we stated that whether a
                nurse could testify as to medical causation "depends upon a case-by-case
                examination of a nurse's actual skill, knowledge, experience, or training
                that is gained through practicing . . . [his or] her profession."   Williams,
                127 Nev. at , 262 P.3d at 366-67. This court held in Williams that a
                nurse, who had extensive experience in cleaning and disinfecting

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                endoscopy equipment but no experience in diagnosing the cause of
                hepatitis C, was not qualified to testify as to medical causation as he did
                not possess the requisite skill, knowledge, or experience regarding the
                medical cause of hepatitis C transmission. Id. at , 262 P.3d at 367.
                            Here appellants provided evidence in opposition to
                respondent's summary judgment motion that their expert witness has
                experience as a registered nurse in cardiac care. Appellants did not
                provide any evidence or argument that showed that their nurse expert
                possessed the requisite skill, knowledge, or experience to diagnose cardiac
                injuries, like the one alleged to have been suffered by Mr. Garner, or to
                testify to Mr. Garner's chances of survival if he had been placed on
                telemetry at the time of his heart attack. The district court therefore did
                not err in finding that appellants' nurse expert witness was not qualified
                to render medical causation testimony as to Mr. Garner's death or
                testimony regarding his chance of survival. NRCP 56(e); Williams, 127
                Nev. at , 262 P.3d at 366-67. As NRS 41A.100 requires proof of
                causation in order for liability for personal injury or death to be imposed
                on a provider of medical care, the district court did not err in granting
                summary judgment in respondent's favor.       Wood, 121 Nev. at 731, 121
                P.3d at 1030-31. Accordingly, we
                            ORDER the judgm,ent_of th9itistrt court AFFIRMED.




                                        Gibbons


                                                                                      J.
                Douglas                                   Saitta


SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                cc:   Hon. Elissa F. Cadish, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      Cliff W. Marcek
                      Hall Prangle & Schoonveld, LLC/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) I947A